UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-6112


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTTWAINE MANDWELL DUNLAP,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Rebecca Beach Smith,
District Judge. (4:03-cr-00070-RBS-FBS-1)


Submitted:   July 2, 2009                  Decided:   July 15, 2009


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anttwaine Mandwell Dunlap, Appellant Pro Se. Lisa Rae McKeel,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anttwaine Mandwell Dunlap appeals the district court’s

order denying his motion for modification of sentence pursuant

to 18 U.S.C. § 3582(c)(2) (2006).          We have reviewed the record

and find no reversible error.           Accordingly, we affirm for the

reasons stated by the district court.            United States v. Dunlap,

No.   4:03-cr-00070-RBS-FBS-1   (E.D.      Va.    Dec.   16,     2008).     We

dispense   with   oral   argument   because       the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    2